

116 HR 7877 IH: Lowering Drug Costs for Seniors Act of 2020
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7877IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Katko (for himself and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide Medicare part D beneficiaries with certain offset payments and reduce the growth rate of the Medicare part D out-of-pocket cost threshold, and for other purposes.1.Short titleThis Act may be cited as the Lowering Drug Costs for Seniors Act of 2020. 2.Growth rate of Medicare part D out-of-pocket cost threshold(a)Providing Medicare part D beneficiaries with certain 2020 offset paymentsSection 1860D–2(b)(4) of the Social Security Act (42 U.S.C. 1395w–102(b)(4)) is amended by adding at the end the following new subparagraph:(F)2020 offset payments(i)In generalSubject to clause (iv), the Secretary shall provide for payment from the Medicare Prescription Drug Account as follows:(I)In the case of a specified individual (as defined in clause (ii)(I)) who as of the last day of a calendar quarter in 2020 has incurred costs for covered part D drugs so that the individual has exceeded the annual out-of-pocket threshold applied under subparagraph (B)(i)(V) for 2020, payment to the individual by not later than 15th day of the third month following the end of such quarter of the amount by which such threshold so applied exceeded the target threshold for 2020.(II)In the case of a specified individual who is not described in subclause (I) and who as of the last day of 2020 has incurred costs for covered part D drugs so that the individual has exceeded the target threshold for 2020, payment to the individual by not later than December 31, 2021, of the amount by which such incurred costs exceeded the target threshold for 2020.(ii)DefinitionsFor purposes of this subparagraph:(I)Specified individualThe term specified individual means an individual who—(aa)is enrolled in a prescription drug plan or an MA– PD plan;(bb)is not enrolled in a qualified retiree prescription drug plan; and(cc)is not entitled to an income-related subsidy under section 1860D–14(a).(II)Target threshold for 2020The term target threshold for 2020 means the annual out-of-pocket threshold that would have been applied under subparagraph (B)(i) for 2020 if such threshold had been determined in accordance with subclause (IV) of such subparagraph instead of subclause (V) of such subparagraph.(iii)NotificationIn the case of any specified individual who during 2020 has incurred costs for covered part D drugs so that the individual has exceeded the target threshold for 2020, the Secretary shall, not later than September 30, 2021, provide to such individual a notification informing such individual of such individual’s right to a payment described in clause (i) and the estimated timing of such payment.(iv)ClarificationThe Secretary shall provide only 1 payment under this subparagraph with respect to any individual.(v)ImplementationThe Secretary may implement this subparagraph by program instruction or otherwise..(b)Reduced growth rate for 2021 of Medicare part D out-of-Pocket cost thresholdSection 1860D–2(b)(4)(B)(i) of the Social Security Act (42 U.S.C. 1395w–102(b)(4)(B)(i)) is amended—(1)in subclause (V), by striking at the end or;(2)by redesignating subclause (VI) as subclause (VIII); and(3)by inserting after subclause (V) the following new subclauses:(VI)for 2021, is equal to the amount that would have been applied under this subparagraph for 2020 if such amount had been determined in accordance with subclause (IV) instead of subclause (V), increased by the lesser of—(aa)the annual percentage increase described in paragraph (7) for 2021, plus 2 percentage points; or(bb)the annual percentage increase described in paragraph (6) for 2021;(VII)for 2022, is equal to the amount that would have been applied under this subparagraph for 2022 if the amendments made by section 1101(d)(1) of the Health Care and Education Reconciliation Act of 2010 and by section 2 of the Lowering Drug Costs for Seniors Act of 2020 had not been enacted; or.